Title: From George Washington to Ten Bush, 18 April 1783
From: Washington, George
To: Bush, Ten


                        
                            Head Quarters 18th of April 1783
                        
                        By His Excellency George Washington General & Commander in Chief of the Forces of the United States
                            of America.Permission hereby granted to the Sloop Liberty Mr Ten Bush Master, with three Hands to navigate her—And Kees as
                            Pilot, to proceed without Molestation from this Place to the Port of N. London in the State of Connecticut—for the purpose
                            of carrying Captain Hurlbut, a wounded, sick Officer of the American Army, to his Friends—with Capt. Colfax as his
                            Companion, to attend him.
                        Captain Arthur, a British naval prisoner, in an ill state of Health, havg obtained the approbation of
                            Governor Clinton, is to proceed in the same Sloop to New York, and to be landed there. Given at Head Quarters Newburgh this
                            18th of April 1783.
                        
                            Go: Washington
                        
                        
                            Betsey Sickles—a Matron of the Hospital is permitted to attend Capt. Hurlbut. By His Excellencys
                            Command
                        
                        
                            J. Trumbull Junr Secty
                        
                    